              Case 6:19-bk-00873-KSJ        Doc 16    Filed 03/08/19     Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In Re:

 KENNETH ARROYO DE ROSARIO                        CHAPTER        7
                                                  CASE NO.       6:19-bk-00873-KSJ

Debtor.
___________________________/

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         FILED BY TD AUTO FINANCE, LLC
              REGARDING 2017 DODGE DURANGO, VIN 1C4RDHDG5HC606034


                           NOTICE OF OPPORTUNITY TO
                        OBJECT AND REQUEST FOR HEARING

       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in
this paper without further notice or hearing unless a party in interest files a response
within 21 days from the date set forth on the attached proof of service, plus an
additional three days for service if any party was served by U.S. Mail.
        If you object to the relief requested in this paper, you must file a response with
the Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801 and
serve a copy on the movant's attorney at Evans Petree PC, 1715 Aaron Brenner Drive,
Suite 800, Memphis, TN 38120 and any appropriate persons within the time allowed.
If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing or consider the response and grant or deny the
relief requested without a hearing.
       If you do not file a response within the time permitted, the Court will consider
that you do not oppose the relief requested in the paper, will proceed to consider the
paper without further notice or hearing, and may grant the relief requested.



         COMES NOW, Creditor, TD Auto Finance, LLC (“TDAF”), by its undersigned
attorneys, hereby moves this Court for entry of a final order granting relief from stay as to
property of the estate of the above-named Debtor, and in support thereof would show:
         1.      This is a Motion to obtain a final order granting relief from automatic stay under
11 U.S.C. §§ 361, 362 and 363.
         2.      The Debtor filed the instant Chapter 7 case on February 11, 2019.
              Case 6:19-bk-00873-KSJ        Doc 16      Filed 03/08/19    Page 2 of 10



        3.       TDAF is a creditor of the Debtor by virtue of a Retail Installment Sale Contract
("Contract") dated January 24, 2017, whereunder the Debtor purchased a 2017 Dodge Durango,
VIN 1C4RDHDG5HC606034 ("Collateral"), and the Contract was assigned to TDAF for value
and in good faith. The Contract is attached hereto and incorporated herein.
        4.       Said Contract grants TDAF a security interest in the Collateral, and the security
interest is perfected by notation of TDAF’s lien on the Certificate of Title.          The Vehicle
Information Check from the Florida Department of Highway Safety and Motor Vehicles is
attached hereto and incorporated herein.
        5.       Debtor is in default under the terms of the Contract in the amount of $3,017.54 by
failing to pay the January 5, 2019 payment and all subsequent due payments.
        6.       Pursuant to 11 U.S.C. §§ 361 and 363, TDAF is entitled to adequate protection for
its interests in the subject Collateral.
        7.       The failure by Debtor to make timely payments has deprived TDAF of the
adequate protection to which it is entitled with respect to the subject Collateral, which constitutes
grounds for relief from the automatic stay pursuant to 11 U.S.C. §362(d)(1).
        8.       The NADA wholesale value of the Collateral, assuming average mileage and
good condition, is $24,700.00; however, the payoff amount is $49,128.68. A copy of the NADA
report is attached hereto and incorporated herein.
        9.       Pursuant to 11 U.S.C. § 362(d)(2), the automatic stay should be terminated as to
TDAF, its Collateral and the proceeds thereof, as there is no equity in the Collateral and it is not
necessary for the effective reorganization of Debtor.
        10.      All conditions precedent to the relief demanded herein have been performed or
have occurred.
        WHEREFORE, THE ABOVE PREMISES CONSIDERED, TDAF prays that:
        1.       The automatic stay be terminated as to TDAF, its Collateral and the proceeds
thereof, so that TDAF may proceed with any and all remedies available under state and/or
federal law that are not inconsistent with Title 11 of the United States Code effective
immediately; and
            Case 6:19-bk-00873-KSJ        Doc 16    Filed 03/08/19     Page 3 of 10



       2.     TDAF have such further and other relief to which it may be entitled in the
premises.

                                            /s/Bertis Echols
                                            Bertis Echols, Esquire
                                            Florida Bar Number 0063387
                                            Attorneys for the Creditor TD Auto Finance, LLC
                                            1715 Aaron Brenner Drive, Suite 800
                                            Memphis, TN 38120
                                            (901) 525-6781
                                            (901) 248-6854 (fax)
                                            bechols@evanspetree.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT a true and correct copy of the foregoing Motion for Relief
from Stay, with supporting Exhibits, was furnished by electronic or First Class U.S. Mail postage
prepaid to Debtor, Kenneth Arroyo De Rosario, 308 Anorak Street, Groveland, FL 34736;
Attorney for Debtor, Frank E Blanco, 202 North Brumby Avenue, Orlando, FL 32835; Trustee,
Richard B Webber, Post Office Box 3000, Orlando, FL 32802; U. S. Trustee -ORL 7/13, 400
West Washington Street, Suite 1100, Orlando, FL 32901, on this 8th day of March, 2019.

                                            /s/Bertis Echols
                                            Bertis Echols, Esquire
                                            Florida Bar Number 0063387
Case 6:19-bk-00873-KSJ   Doc 16   Filed 03/08/19   Page 4 of 10
Case 6:19-bk-00873-KSJ   Doc 16   Filed 03/08/19   Page 5 of 10
Case 6:19-bk-00873-KSJ   Doc 16   Filed 03/08/19   Page 6 of 10
Case 6:19-bk-00873-KSJ   Doc 16   Filed 03/08/19   Page 7 of 10
Case 6:19-bk-00873-KSJ   Doc 16   Filed 03/08/19   Page 8 of 10
Vehicle Information Check
                                         Case 6:19-bk-00873-KSJ                          Doc 16           Filed 03/08/19                 Page 9 of 10
  Florida Department of Highway Safety and Motor Vehicles                        Home |
Español |
Driver License |
Vehicle Tags & Titles |
Florida Highway Patrol |
Contact Us |
Forms |
Office Locations




                                                                         Vehicle Information Check


                                                                                    Vehicle Information:
                                                                                                                                             2017 DODGE BY FCA
                                Vehicle Identification Number: 1C4RDHDG5HC606034 Year/Make:                                                  US LLC (FKA
                                                                                                                                             CHRYSLER GROUP LLC)
                                Previous Title State:                                               Registration Expiration Date:            8/5/2019
                                Title:                                  126054275                   Title Issue Date:                        2/18/2017
                                Title Status:                           ACTIVE                      Title Print Date:                        2/28/2017
                                Odometer Reading/Status:                15 ACTUAL MILEAGE           Odometer Date:                           1/24/2017
                                Color:                                  GRAY                        Vehicle Type:                            AUTO
                                Net Weight:                             4,733                       Owner Information:                       1 owner
                                Electronic Title with Electronic Lien                               Salvage:
                                Brands:




                                                                                       Lien Information
                                Name                                    Address                                                Date                 Receipt Date
                                                                        PO BOX 675
                                TD AUTO FINANCE LLC                                                                            1/24/2017            1/24/2017
                                                                        WILMINGTON, OH 45177- 0675
                                If any of the information on this record needs to
be corrected, please contact your tax collector
                                and complete appropriate paperwork to update the record.

                                If you have lost or misplaced your title and need
to apply for a duplicate, click here for the form
                                and instructions.

                                                                  Would you like to  look up another record




                                                                              
MyFlorida.com
      
Privacy Statement   |
Disclaimer




https://services.flhsmv.gov/MVCheckWeb/ResultView.aspx[3/7/2019 2:45:25 PM]
2017 Dodge Durango Utility 4D GT 2WD V6 Prices, Values & Specs - NADAguides                                                                         Page 1 of 1
                   Case 6:19-bk-00873-KSJ Doc 16 Filed 03/08/19 Page 10 of 10
                       NADAguides Value Report                                   3/6/2019

  2017 Dodge Durango
  Utility 4D GT 2WD V6


   Values

                                                                           Rough                        Average                          Clean        Clean
                                                                         Trade-In                      Trade-In                       Trade-In        Retail

  Base Price                                                               $22,075                       $23,525                       $24,700      $26,725

  Mileage (0)                                                                    N/A                            N/A                           N/A       N/A

  Total Base Price                                                         $22,075                       $23,525                       $24,700      $26,725

   Options (change)

  Price + Options                                                         $22,075                        $23,525                       $24,700      $26,725


  Certified Pre-Owned (CPO)                                                                                                                         +$1,350

  Certified Price with Options                                                                                                                      $28,075

  Rough Trade-In - Rough Trade-in values reflect a vehicle in rough condition. Meaning a vehicle with significant mechanical defects requiring repairs
  in order to restore reasonable running condition. Paint, body and wheel surfaces have considerable damage to their finish, which may include dull or
  faded (oxidized) paint, small to medium size dents, frame damage, rust or obvious signs of previous repairs. Interior reflects above average wear with
  inoperable equipment, damaged or missing trim and heavily soiled /permanent imperfections on the headliner, carpet, and upholstery. Vehicle may
  have a branded title and un-true mileage. Vehicle will need substantial reconditioning and repair to be made ready for resale. Some existing issues
  may be difficult to restore. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments
  for actual vehicle condition.

  Average Trade-In - The Average Trade-In values on nadaguides.com are meant to reflect a vehicle in average condition. A vehicle that is mechanically
  sound but may require some repairs/servicing to pass all necessary inspections; Paint, body and wheel surfaces have moderate imperfections and an
  average finish and shine which can be improved with restorative repair; Interior reflects some soiling and wear in relation to vehicle age, with all
  equipment operable or requiring minimal effort to make operable; Clean title history; Vehicle will need a fair degree of reconditioning to be made
  ready for resale. Because individual vehicle condition varies greatly, users of nadaguides.com may need to make independent adjustments for actual
  vehicle condition.

  Clean Trade-In - Clean Trade-In values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all
  necessary inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal
  soiling and wear with all equipment in complete working order. Vehicle has a clean title history. Vehicle will need minimal reconditioning to be made
  ready for resale. Because individual vehicle condition varies greatly, users of NADAguides.com may need to make independent adjustments for actual
  vehicle condition.

  Clean Retail - Clean Retail values reflect a vehicle in clean condition. This means a vehicle with no mechanical defects and passes all necessary
  inspections with ease. Paint, body and wheels have minor surface scratching with a high gloss finish and shine. Interior reflects minimal soiling and
  wear with all equipment in complete working order. Vehicle has a clean title history. Because individual vehicle condition varies greatly, users of
  NADAguides.com may need to make independent adjustments for actual vehicle condition. Note: Vehicles with low mileage that are in exceptionally
  good condition and/or include a manufacturer certification can be worth a significantly higher value than the Clean Retail price shown.



  © 2019 J.D. Power. All rights reserved. ® A registered trademark of the National Automobile Dealers Association, under license to J.D. Power.  




https://www.nadaguides.com/Cars/2017/Dodge/Durango/Utility-4D-GT-2WD-V6/Values/Print                                                                  3/6/2019
